Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed March 17th, 2021. Applicant’s amendments to claims 1, 4,  and 17, along with new claims 18-22 as described on pages 6-9 have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of the “a second drive mode in which the front wheel and rear wheel are driven...” as supported by the specification page 9. However, as they change the scope of the claim, new art rejections for claims 1, 4,  and 17, along with new claims 18-22 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.
	
	Applicant argues that the cited references fail to disclose limitations relating to driving mode torque adjustments with vehicle slipping. Specifically, applicant argues that the cited art fails to disclose “switch a drive mode of the vehicle between a first drive mode in which the front wheel is driven whereas the rear wheel is not driven and a second drive mode in which the front wheel and the rear wheel are driven, and switch the drive mode to the second drive mode to execute the torque adjustment control if the front wheel slips while the first drive mode is executed.” However, as discussed during the interview Sakaguchi discloses a slip point calculation unit where the vehicle switches from a 2WD state, including a state where a front and a rear wheel are driven, both front wheels are driven, or both rear wheels are driven, to an AWD state (Sakaguchi [0087]). The transition occurs when a slip occurs during the vehicle travel in 2WD and when a slip threshold is met, ensuring unnecessary AWD switching does not occur during travel (Sakaguchi [0088]). Further, the office interprets the ability to switch from powering two front wheels to sending torque to all wheels as equivalent to a torque adjustment, as now multiple wheels are being supplied with torque. For these reasons, the previously relied upon art is maintained to teach the amended subject matter previously presented. 

Claim Objections

	Claim 21 is objected to because of the following informalities:  claim 21 ends in a comma but should end in a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3, 5-6, 9, 11-14, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Michihito (Translation of Foreign Patent No JP 3832499 B2 hereinafter “Michihito”) in view of Sakaguchi et al. (US Pre-Granted Publication No. US 2017/0282928 A1 hereinafter “Sakaguchi”).

	Regarding claim 1 Michihito discloses:

	“A control apparatus comprising a controller configured to execute torque adjustment control that reduces a driving torque of a front wheel of a vehicle (Michihito translation page 9 2nd full paragraph wherein the front torque is reduced) and adjusts a driving torque of a rear wheel of the vehicle to equal to or less than the driving torque of the front wheel (Michihito translation page 9 2nd full paragraph wherein the rear wheel torque is reduced to 0 i.e. less than the front wheel torque, see also page 6 3rd paragraph) upon a slip of the front wheel of the vehicle, wherein the controller is configured to (Michihito translation page 8 9th full paragraph wherein the vehicle is unstable and drifting i.e. in a slip state, see also page 9 3rd full paragraph) …

	Michihito does not appear to disclose:

	... switch a drive mode of the vehicle between a first drive mode in which the front wheel is driven whereas the rear wheel is not driven and a second drive mode in which the front wheel and the rear wheel are driven, and switch the drive mode to the second drive mode to execute the torque adjustment control if the front wheel slips while the first drive mode is executed.  

	However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“switch a drive mode of the vehicle between a first drive mode in which the front wheel is driven whereas the rear wheel is not driven (Sakaguchi [0087] wherein the vehicle includes a drive mode such as being driven by just the front wheels) and a second drive mode in which the front wheel and the rear wheel are driven, (Sakaguchi [0087] wherein the vehicle is switched to an AWD mode where all wheels are driven) and switch the drive mode to the second drive mode to execute the torque adjustment control if the front wheel slips while the first drive mode is executed.” (Sakaguchi [0087] wherein a slipping threshold is achieved and an AWD mode is selected to correct slipping). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the front and rear adjustment modes of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle overall while still improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007]).

	Regarding claim 3 Michihito in view of Sakaguchi discloses all of the limitations of claim 1 and further discloses:

	The control apparatus according to claim 1, wherein the controller is configured to control the driving torque of the front wheel to cause a slip ratio of the front wheel to become closer to a target slip ratio in the torque adjustment control, (Michihito translation page 8 5-6th paragraph wherein when the slip value of the front wheels is determined as positive or negative and then adjusted in order to achieve a target wheel slip ratio and wheel speed ratio) the target slip ratio being greater than 0%. (Michihito translation page 8 1st paragraph wherein the target slip ratio is positive i.e. above 0).  

	Regarding claim 5 Michihito in view of Sakaguchi discloses all of the limitations of claim 3 and Michihito further discloses:

	The control apparatus according to claim 3, wherein the controller is configured to control the driving torque of the rear wheel 21to cause a slip ratio of the rear wheel to become closer to 0% in the torque adjustment control.  (Michihito translation page 9 2nd full paragraph wherein the rear wheel torque is reduced to 0 i.e. less than the front wheel torque, see also page 7-8 wherein the rear slip ratios are calculated to be 0).

	Regarding claim 6 Michihito in view of Sakaguchi disclose all of the limitations of claim 4 and Michihito further discloses:

	The control apparatus according to claim 4, wherein the controller is configured to control the driving torque of the rear wheel to cause a slip ratio of the rear wheel to become closer to 0% in the torque adjustment control.  (Michihito translation page 9 2nd full paragraph wherein the rear wheel torque is reduced to 0 i.e. less than the front wheel torque, see also page 7-8 wherein the rear slip ratios are calculated to be 0).

	Regarding claim 9 Michihito in view of Sakaguchi discloses all of the limitations of claim 1 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).
	
	Regarding claim 11 Michihito in view of Sakaguchi discloses all of the limitations of claim 3 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 12 Michihito in view of Sakaguchi discloses all of the limitations of claim 4 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 13 Michihito  in view of Sakaguchi discloses all of the limitations of claim 5 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 14 Michihito in view of Sakaguchi discloses all of the limitations of claim 6 but Michihito does not appear to disclose:

	… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, the high µ road having a high friction coefficient greater than a reference friction coefficient.
	
However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“… wherein the controller is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 17 Michihito discloses:

	A control apparatus comprising circuitry (Michihito translation page 4 1st full paragraph wherein the electronic controller is interpreted to include electric circuitry) configured to execute torque adjustment control that reduces a driving torque of a front wheel of a vehicle (Michihito translation page 9 2nd full paragraph wherein the front torque is reduced) and adjusts a driving torque of a rear wheel of the vehicle to equal to or less than the driving torque of the front wheel (Michihito translation page 9 2nd full paragraph wherein the rear wheel torque is reduced to 0 i.e. less than the front wheel torque, see also page 6 3rd paragraph) upon a slip of the front wheel of the vehicle, wherein the circuitry is configured to (Michihito translation page 8 9th full paragraph wherein the vehicle is unstable and drifting i.e. in a slip state, see also page 9 3rd full paragraph) …

	Michihito does not appear to disclose:

	 ... switch a drive mode of the vehicle between a first drive mode in which the front wheel is driven whereas the rear wheel is not driven and a second drive mode in which the front wheel and the rear wheel are driven, and switch the drive mode to the second drive mode to execute the torque adjustment control if the front wheel slips while the first drive mode is executed.  

	However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	“switch a drive mode of the vehicle between a first drive mode in which the front wheel is driven whereas the rear wheel is not driven (Sakaguchi [0087] wherein the vehicle includes a drive mode such as being driven by just the front wheels) and a second drive mode in which the front wheel and the rear wheel are driven, (Sakaguchi [0087] wherein the vehicle is switched to an AWD mode where all wheels are driven) and switch the drive mode to the second drive mode to execute the torque adjustment control if the front wheel slips while the first drive mode is executed.” (Sakaguchi [0087] wherein a slipping threshold is achieved and an AWD mode is selected to correct slipping). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the front and rear adjustment modes of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle overall while still improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007]).

	Regarding claim 21 Michihito in view of Sakaguchi disclose all of the limitations of claim 17 and Michihito further discloses:

	The control apparatus according to claim 17, wherein … the circuitry is configured to control the driving torque of the front wheel to cause a slip ratio of the front wheel to become closer to a target slip ratio in the torque adjustment control, (Michihito translation page 8 5-6th paragraph wherein when the slip value of the front wheels is determined as positive or negative and then adjusted in order to achieve a target wheel slip ratio and wheel speed ratio) the target slip ratio being greater than 0%. (Michihito translation page 8 1st paragraph wherein the target slip ratio is positive i.e. above 0).  

	Michihito does not appear to disclose:

	the circuitry is configured to stop the torque adjustment control in a case where the vehicle enters a high μ road while the torque adjustment control is executed, the high μ road having a high friction coefficient greater than a reference friction coefficient,

	However, in the same field of endeavor of vehicle controls Sakaguchi discloses:

	
	the circuitry is configured to stop the torque adjustment control in a case where the vehicle enters a high µ road while the torque adjustment control is executed, (Sakaguchi [0093] wherein when the road has a sufficiently high friction coefficient the AWD torque adjustment is ended) the high µ road having a high friction coefficient greater than a reference friction coefficient.” (Sakaguchi [0093] wherein the threshold for the AWD system is based on the road surface friction coefficient).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction control of Sakaguchi with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle by switching out of AWD modes, and improving vehicle stability when required such as by switching to AWD (Sakaguchi [0007] [0093]).

	Regarding claim 22 Michihito in view of Sakaguchi discloses all of the limitations of claim 21 and Michihito further discloses:

	The control apparatus according to claim 21, wherein the circuitry is configured to control the driving torque of the rear wheel to cause a slip ratio of the rear wheel to become closer to 0% in the torque adjustment control. (Michihito translation page 9 2nd full paragraph wherein the rear wheel torque is reduced to 0 i.e. less than the front wheel torque, see also page 7-8 wherein the rear slip ratios are calculated to be 0).
	Claims 4, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michihito and Sakaguchi as applied to claims 1 and 17 above, and further in view of Frank et al. (US Pre-Granted Publication No. US 2014/0228167 A1 hereinafter “Frank”).

	Regarding claim 4 Michihito in view of Sakaguchi disclose all of the limitations of claim 1 and Michihito further discloses:

	The control apparatus according to claim 2, wherein the controller is configured to control the driving torque of the front wheel to cause a slip ratio of the front wheel to become closer to a target slip ratio in the torque adjustment control, (Michihito translation page 8 5-6th paragraph wherein when the slip value of the front wheels is determined as positive or negative and then adjusted in order to achieve a target wheel slip ratio and wheel speed ratio) … 

	Michihito does not appear to disclose:

	wherein the controller includes a motor controller to control the driving torque of the front wheels and the driving torque of the rear wheels in a separate manner. 

	However, in the same field of endeavor of vehicle controls Frank discloses:

	“wherein the controller includes a motor controller to control the driving torque of the front wheels and the driving torque of the rear wheels in a separate manner.” (Frank [0078] wherein the front and rear wheels are driving separately).
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control of Frank with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to further improve handling characteristics of the vehicle during loading distribution of the vehicle (Frank [0078]).

	Regarding claim 18 Michihito in view of Sakaguchi discloses all of the limitations of claim 17 and Michihito further discloses:

	The control apparatus according to claim 1, wherein the controller includes a motor controller to control the driving torque of the front wheels and the driving torque of the rear wheels (Michihito translation page 8 5-6th paragraph wherein when the slip value of the front wheels is determined as positive or negative and then adjusted in order to achieve a target wheel slip ratio and wheel speed ratio) … 

	Michihito does not appear to disclose:

	in a separate manner.

	However, in the same field of endeavor of vehicle controls Frank discloses:

	“in a separate manner.” (Frank [0078] wherein the front and rear wheels are driving separately).
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control of Frank with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to further improve handling characteristics of the vehicle during loading distribution of the vehicle (Frank [0078]).

	Regarding claim 20 Michihito in view of Sakaguchi discloses all of the limitations of claim 17 and Michihito further discloses:

	The control apparatus according to claim 17, wherein the circuitry is configured to control the driving torque of the front wheels and the driving torque of the rear wheels... (Michihito translation page 8 5-6th paragraph wherein when the slip value of the front wheels is determined as positive or negative and then adjusted in order to achieve a target wheel slip ratio and wheel speed ratio)

	Michihito does not appear to disclose:

	in a separate manner.

	However, in the same field of endeavor of vehicle controls Frank discloses:

	“in a separate manner.” (Frank [0078] wherein the front and rear wheels are driving separately).
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate control of Frank with the vehicle controller of Michihito because one of ordinary skill would have been motivated to make this modification in order to further improve handling characteristics of the vehicle during loading distribution of the vehicle (Frank [0078]).

Allowable Subject Matter

	Claims 7-8, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664